Exhibit 10

NINTH AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

This Ninth Amendment to Loan and Security Agreement is entered into as of
February 24, 2012 (the “Amendment”), by and between COMERICA BANK (“Bank”) and
ORASURE TECHNOLOGIES, INC. (“Borrower”).

RECITALS

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of September 10, 2002, as amended by a First Amendment to Loan and Security
Agreement dated as of May 23, 2003, a Second Amendment to Loan and Security
Agreement dated as of September 12, 2003, a Third Amendment to Loan and Security
Agreement dated as of April 21, 2004, a Fourth Amendment to Loan and Security
Agreement dated as of June 27, 2006, a Fifth Amendment to Loan and Security
Agreement dated June 28, 2007, a Sixth Amendment to Loan and Security Agreement
dated as of June 24, 2011, a Seventh Amendment to Loan and Security Agreement
dated as of August 16, 2011, and an Eighth Amendment to Loan and Security
Agreement dated as of November 18, 2011 (collectively, the “Agreement”). The
parties desire to amend the Agreement in accordance with the terms of this
Amendment.

AGREEMENT

NOW, THEREFORE, the parties agree as follows:

1. The following defined term in Section 1.1 of the Agreement is amended to read
as follows:

“Expansion Advance Maturity Date” means May 27, 2012.

2. Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, or as an amendment of, any right, power, or remedy of
Bank under the Agreement, as in effect prior to the date hereof. Borrower
ratifies and reaffirms the continuing effectiveness of all agreements entered
into in connection with the Agreement.

3. Borrower represents and warrants that the representations and warranties
contained in Section 5 of the Agreement are true and correct as of the date of
this Amendment, and that no Event of Default has occurred and is continuing.

4. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.

5. As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

(a) this Amendment, duly executed by Borrower;

(b) all Bank Expenses incurred in connection with the preparation, negotiation
and execution of this Amendment; and

(c) such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

ORASURE TECHNOLOGIES, INC. By:  

/s/ Ronald H. Spair

Name:  

Ronald H. Spair

Title:  

COO and CFO

COMERICA BANK By:  

/s/ Todd A. McDonald

Name:  

Todd A. McDonald

Title:  

SVP